Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/22/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement filed 01/22/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because a legible English translation has not been provided; currently only the German version has been provided.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language Such claim limitation(s) are: 
Yield data generation system in claim 1.
Harvester performance data generation system in claim 1.
Logistics performance data generation system in claim 1.
Control parameter generation system in claim 1.
Control signal generator system in claim 1.
Harvester control logic in claim 3.
Route controller in claim 4.
Speed controller in claim 5.
Field sequence identifier logic in claim 9.
Road transport factor detector in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
As such; the following interpretations will be made in light of the specification;
Yield data generation system, which corresponds to element 160 and as such is part of a computing system, which follows the process outlined in Fig 4.
Harvester performance data generation system, which corresponds to element 162 and as such is part of a computing system, which follows the process outlined in Fig 5.
Logistics performance data generation system, which corresponds to element 164 and as such is part of a computing system, and follows the process outlined in Fig 3.
Control parameter generation system, which corresponds to element 166 and as such is part of a computing system, and consists of field sequence identifier logic, as described in paragraph 00121.
Control signal generator system, which corresponds to element 168 and as such is part of a computing system, and includes communication control logic 232, resource deployment control logic 234, harvester/equipment 14control logic 236, and it can include other items 238, as described in paragraph 0041.
Route controller, which corresponds to element 240 and as such is part of the control signal generator system based on Fig 2.
Speed controller, which corresponds to element 242 and as such is part of the control signal generator system based on Fig 2.
Road transport factor detector, which corresponds to element 224 and as such is part of the control parameter system based on Fig 2, which identifies time delays of roadways, as described in paragraphs 0038 and 0052.
As indicated by the applicant in page 10 of the remarks, the Harvester control logic and Field sequence identifier logic correspond to hardware structures recited in paragraphs 0084-0085 and 0097 and shown in Fig 2, and as such will be interpreted to processors/memory.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
Applicant’s arguments are persuasive regarding the understanding of the ‘logic’ elements, and thus the 112b rejections have been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-11, 15-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gilmore (US20150324719A1), and further in view of Johnson (US20130173321A1).
Regarding Claim 1, Gilmore teaches;
A control computing system (taught as a field operation architecture, Fig 1 element 100) comprising: 
at least one processor (taught as processors, element 161); and
memory storing instructions executable by the at least one processor, wherein the instructions, when executed (taught as program modules as part of computer 810, paragraph 0087), provide;
a yield data generation system that generates estimated yield data corresponding to a set of fields to be harvested by a set of harvesters (taught as a management control system, which gets yield data, paragraph 0036); 
a harvester performance data generation system that generates harvester performance data, indicative of an estimated rate of harvested material harvested by the set of harvesters at the set of fields (taught as a management control system, which gets machine performance data, paragraph 0036); 
a logistics performance data generation system that generates logistics performance data indicative of an estimated proportion of time the set of harvesters will be engaged in productive harvesting (taught as a management control system, which gets logistics data such as unloading times, transport times, paragraph 0036); 
a control parameter generation system (taught as a decision support system, paragraph 0065) configured to; 
detect a target harvest rate, indicative of a target rate at which harvested material is to be harvested (taught as detecting the detecting the volume of product/hour paragraph 0065, Figs 6-7, directed to harvest at target line 400), based on a target harvested material buffer indicative of a target amount of harvested material at a processing facility waiting to be processed (taught as incorporating the queue wait time into the worksite throughput considerations, and modifying the behaviors of the worksites to prevent excessive wait times, paragraph 0058); and
 generate a set of control parameters based on the target harvest rate, the yield data, the harvester performance data and the logistics performance data (taught as sending recommendations based on performance and harvest rates, such as those shown in Fig 7, element 222); and 
a control signal generator system that generates a set of harvester control signals, based on the control parameters (taught as the manager system, which is used to adjust control parameters based on the recommendations from the decision support system, paragraph 0061, Fig 5), and maintain the target harvest rate (taught as determining adjustments and modifications to the worksites to achieve a target level of throughput as represented by line 400 in Figs 6-7),
 However, Gilmore does not teach; generates a set of harvester control signals, based on the control parameters to control the set of harvesters to maintain the target harvest rate.
Johnson teaches; generating a set of harvester control signals, based on the control parameters to control the set of harvesters to maintain the target harvest rate (taught as generating a crop harvesting plan that includes starting times and locations and constraints of material and field data, paragraph 0035).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the scheduling/sequencing of harvested material as taught by Johnson into the system taught by Gilmore in order to increase the efficiency of the overall workflow process and account for longer term planning. For example, if one has multiple crops coming in with only one team in place at the storage facility, there could be bottlenecks in switching where each crop is stored, so by creating a schedule of which crops are to come in when, the storage team can effectively sort the crops. Additionally, this can improve dealing with different harvesting times over the course of a season; for example, wheat can be harvested at different times when compared to pumpkins, and thus such as system taught by Johnson could account and preemptively schedule a season of work. As Gilmore already teaches the use of a work schedule (paragraph 0042), this would be a simple and obvious implementation to make.

Regarding Claim 2, Gilmore as modified by Johnson teaches;
The control computing system of claim 1 (see Claim 1 rejection). Gilmore further teaches; wherein the control signal generator system is configured to generate the set of harvester control signals to control the set of harvesters to maintain a harvest rate within a threshold range of the target harvest rate (taught as the manager system, which is used to adjust control parameters based on the recommendations from the decision support system, paragraph 0061, Fig 5, and is in line to accommodate a target harvest rate, as shown in Fig 7, and only adjusts when an error/trigger reaches a threshold value, paragraph 0058).

Regarding Claim 3, Gilmore as modified by Johnson teaches;
The control computing system of claim 2 (see Claim 2 rejection). Gilmore further teaches; wherein the control signal generator system comprises: 
harvester control logic configured to generate harvester control signals to control at least one harvester in the set of harvesters to maintain a desired harvest rate (taught as reallocating resources, such as changing the number of harvesters working a field to maintain a desired mass flow/harvest rate, paragraph 0069).

Regarding Claim 4, Gilmore as modified by Johnson teaches;
The control computing system of claim 3 (see Claim 3 rejection). Gilmore further teaches; wherein the harvester control logic comprises: 
a route controller (taught as a location system, element 27, paragraph 0083) configured to generate, as the set of harvester control signals, route information indicative of a commanded route for the at least one harvester and30J01.12-0156 P28010-US-PRIprovide the route information for a navigation system on the at least one harvester (taught as generating navigation routes for the harvesters, paragraph 0083).

Regarding Claim 5, Gilmore as modified by Johnson teaches;
The control computing system of claim 4 (see Claim 4 rejection). Gilmore further teaches; wherein the harvester control logic comprises: 
a speed controller (taught as a control system, paragraph 0045) configured to generate harvester speed control signals to control a speed of the at least one harvester (taught as adjusting machine operation speed, paragraph 0045).

Regarding Claim 6, Gilmore as modified by Johnson teaches;
The control computing system of claim 5 (see Claim 5 rejection). Gilmore further teaches; wherein the set of harvesters are supported by a set of support vehicles (taught as billet wagons, trucks, tractors and trailers, Fig 1, paragraph 0026) and wherein the route controller is configured to generate support vehicle route information indicative of a commanded route at least one support vehicle and provide the support vehicle route information to the at least one support vehicle (taught as the architecture, which includes the location system, configured to control the road transport system including the vehicles, paragraph 0029).

Regarding Claim 7, Gilmore as modified by Johnson teaches;
The control computing system of claim 5 (see Claim 5 rejection). Gilmore further teaches; wherein the speed controller is configured to generate support vehicle speed control signals to control a speed of the at least one support vehicle (taught as controlling the speed of other machines, paragraph 0045).

Regarding Claim 8, Gilmore as modified by Johnson teaches;
The control computing system of claim 3 (see Claim 3 rejection). Gilmore further teaches; and further comprising: 
a communication system configured to communicate the harvester control signals to the at least one harvester (taught as a communication system to communicate between the vehicles shown in Fig 2 such as tractors and wagons, and trucks, paragraph 0030); and 
a communication controller configured to generate communication control signals that control the communication system to send the harvester control signals to the at least one harvester for interaction by an operator of the at least one harvester (taught as sending recommendations based on performance and harvest rates, such as those shown in Fig 7, element 222).

Regarding Claim 9, Gilmore as modified by Johnson teaches;
The control computing system of claim 1 (see Claim 1 rejection). Gilmore further teaches; wherein the set of fields to be harvested comprises a plurality of different fields each to be harvested by a different harvester (taught as encompassing multiple inputs from harvesters and fields, paragraph 0044). 
Johnson teaches; wherein the control parameter generation system comprises; field sequence identifier logic that generates, as a control parameter, a field sequence indicative of an ordered sequence of fields from which harvested material is to be transported to a processing facility (taught as determining a sequence of fields to be harvested, paragraph 0005, which includes details about types of crop/material, transportation and storage, paragraph 0009).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the scheduling/sequencing of harvested material as taught by Johnson into the system taught by Gilmore in order to increase the efficiency of the overall workflow process and account for longer term planning. For example, if one has multiple crops coming in with only one team in place at the storage facility, there could be bottlenecks in switching where each crop is stored, so by creating a schedule of which crops are to come in when, the storage team can effectively sort the crops. Additionally, this can improve dealing with different harvesting times over the course of a season; for example, wheat can be harvested at different times when compared to pumpkins, and thus such as system taught by Johnson could account and preemptively schedule a season of work. As Gilmore already teaches the use of a work schedule (paragraph 0042), this would be a simple and obvious implementation to make.

Regarding claim 10, Gilmore as modified by Johnson teaches;
The control computing system of claim 9 (see Claim 9 rejection). Gilmore further teaches; wherein the control parameter generation system comprises: a road transport factor detector logic (taught as the management and control system, column 5 lines 44, 49) configured to detect road transport factors, the field sequence identifier logic being configured to generate the field sequence based on the road transport factors (taught as determining real-time logistical information about transportation to storage/processing facilities, paragraph 0037-0038).

Regarding Claim 11, Gilmore teaches;
A method of controlling a set of harvesters, (taught as a method of a control system, Fig 5a and 5b), comprising: 
generating yield data corresponding to a set of fields to be harvested by the set of harvesters (taught as generating a model, Fig 5a, step 254, including yield data, paragraph 0036); 
generating harvester performance data, indicative of an estimated rate of harvested material harvested by the set of harvesters (taught as reviewing machine performance data, Fig 5a step 286); 
generating logistics performance data indicative of an estimated proportion of time the set of harvesters will be engaged in productive harvesting (taught as obtaining logistics data such as unloading times, transport times, paragraph 0036); 
detecting a target harvest rate, indicative of a target rate at which harvested material is to be harvested (taught as operations data, Fig 5a step 282, and Fig 6, directed to harvest at target line 400) based on a target harvested material buffer indicative of a target amount of harvested material at a processing facility waiting to be processed (taught as incorporating the queue wait time into the worksite throughput considerations, and modifying the behaviors of the worksites to prevent excessive wait times, paragraph 0058); 
generating a set of control parameters based on the target harvest rate, the yield data, the harvester performance data and the logistics performance data; 
and generating a set of harvester control signals, based on the control parameters (taught as adjusting control parameters to achieve target rate, Fig 5b steps 296 and 314), to maintain the target harvest rate (taught as determining adjustments and modifications to the worksites to achieve a target level of throughput as represented by line 400 in Figs 6-7).
However, Gilmore does not teach; generating a set of harvester control signals, based on the control parameters to control the set of harvesters to maintain the target rate.
Johnson teaches; generating a set of harvester control signals, based on the control parameters to control the set of harvesters to maintain the target rate (taught as generating a crop harvesting plan that includes starting times and locations and field data, paragraph 0035).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the scheduling/sequencing of harvested material as taught by Johnson into the system taught by Gilmore in order to increase the efficiency of the overall workflow process and account for longer term planning. For example, if one has multiple crops coming in with only one team in place at the storage facility, there could be bottlenecks in switching where each crop is stored, so by creating a schedule of which crops are to come in when, the storage team can effectively sort the crops. Additionally, this can improve dealing with different harvesting times over the course of a season; for example, wheat can be harvested at different times when compared to pumpkins, and thus such as system taught by Johnson could account and preemptively schedule a season of work. As Gilmore already teaches the use of a work schedule (paragraph 0042), this would be a simple and obvious implementation to make.

Regarding Claim 15, Gilmore as modified by Johnson teaches;
The method of claim 11 (see Claim 11 rejection). Gilmore further teaches; wherein generating harvester performance data comprises: generating harvester performance data indicative of an estimated rate of harvested material harvested by each harvester (taught as monitoring the performance of individual machines, paragraph 0045).  

Regarding Claim 16, Gilmore as modified by Johnson teaches;
The method of claim 15 (see Claim 15 rejection). Gilmore further teaches; wherein generating harvester performance data comprises: identifying an operator for each harvester (taught as identifying the operators of the machines, paragraph 0052); and generating harvester performance data for each harvester/operator pair (taught as accounting for their combination with individual machines, paragraph 0052).  

Regarding Claim 18, Gilmore as modified by Johnson teaches;
The method of claim 11 (see Claim 11 rejection). Gilmore further teaches; wherein each given harvester is part of a front of resources that includes the given harvester and a corresponding set of support vehicles and wherein generating logistics performance data comprises: generating logistics performance data for each front (taught as determining harvest rate/logistics of each phase of work; harvest rate from a harvester, transportation from wagons and trucks, and transport to storage, as shown in Figs 6-7).  
While explicitly grouping the machines into a ‘front of resources’ is not explicitly taught, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to group the combination of machines in order to plan the logistics and allocate resources more effectively. For example, knowing that Harvester A works twice as fast with Truck model B than with Truck model C would encourage the manager to pair A and B together and thus improve efficiency and to avoid backups in waiting for one element to finish their task before proceeding to the next.

Regarding Claim 20, Gilmore teaches;
A harvester control computing system (taught as a field operation architecture, Fig 1 element 100), comprising: 
at least one processor (taught as processors, element 161); and
memory storing instructions executable by the at least one processor, wherein the instructions, when executed (taught as program modules as part of computer 810, paragraph 0087), provide;

a yield data generation system that generates yield data corresponding to a set of fields being harvested by a set of harvesters (taught as a management control system, which gets yield data, paragraph 0036); 
a harvester performance data generation system that generates harvester performance data, indicative of an estimated rate of harvested material harvested by the set of harvesters at the set of fields (taught as a management control system, which gets machine performance data, paragraph 0036);  33J01.12-0156 P28010-US-PRI 
a logistics performance data generation system that generates logistics performance data indicative of an estimated proportion of time the set of harvesters will be engaged in productive harvesting at the set of fields (taught as a management control system, which gets logistics data such as unloading times, transport times, paragraph 0036); 
a control parameter generation system (taught as a decision support system, paragraph 0065) configured to; 
detect a target harvested material buffer indicative of a target amount of harvested material at a processing facility waiting to be processed (taught as detecting the detecting the volume of product/hour paragraph 0065, Figs 6-7, directed to harvest at target line 400, and incorporating the queue wait time into the worksite throughput considerations, and modifying the behaviors of the worksites to prevent excessive wait times, paragraph 0058), and 
generate a set of control parameters based on the target harvested material buffer, the yield data, the harvester performance data and the logistics performance data (taught as sending recommendations based on performance and harvest rates, such as those shown in Fig 7, element 222); and 
a control signal generator system that generates a set of harvester control signals (taught as the manager system, which is used to adjust control parameters based on the recommendations from the decision support system, paragraph 0061, Fig 5), based on the control parameters to control the set of harvesters to maintain and maintain a buffer of harvested material at the processing facility (taught as determining adjustments and modifications to the worksites to achieve a target level of throughput as represented by line 400 in Figs 6-7),within a threshold range of the target harvested material buffer (taught as a threshold, which is in line to accommodate a target harvest rate, as shown in Fig 7, and only adjusts when an error/ trigger reaches a threshold value, paragraph 0058).
However, Gilmore does not teach; generating a field sequence indicative of an ordered sequence of fields from which harvested material is to be transported to a processing facility, and generating a set of harvester control signals, based on the control parameters to have the set of harvesters initiate the harvesting operations at the set of fields.
Johnson teaches; generating a field sequence indicative of an ordered sequence of fields from which harvested material is to be transported to a processing facility (taught as determining a sequence of fields to be harvested, paragraph 0005, which includes details about types of crop/material, transportation and storage, paragraph 0009) and generating a set of harvester control signals, based on the control parameters to have the set of harvesters initiate the harvesting operations at the set of fields (taught as generating a crop harvesting plan that includes starting times and locations, paragraph 0035).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the scheduling/sequencing of harvested material as taught by Johnson into the system taught by Gilmore in order to increase the efficiency of the overall workflow process and account for longer term planning. For example, if one has multiple crops coming in with only one team in place at the storage facility, there could be bottlenecks in switching where each crop is stored, so by creating a schedule of which crops are to come in when, the storage team can effectively sort the crops. Additionally, this can improve dealing with different harvesting times over the course of a season; for example, wheat can be harvested at different times when compared to pumpkins, and thus such as system taught by Johnson could account and preemptively schedule a season of work. As Gilmore already teaches the use of a work schedule (paragraph 0042), this would be a simple and obvious implementation to make.

Claims 12-14, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gilmore (US9772625B2) as modified by Johnson (US20130173321A1) as applied to claim 11 above, and further in view of Dybro (US9903979B2).
	Regarding Claim 12, Gilmore as modified by Johnson teaches;
The method of claim 11 (see Claim 11 rejection). However, Gilmore does not teach; wherein generating yield data comprises; generating separate yield data for each field in the set of fields.  
	Dybro teaches; wherein generating yield data comprises; generating separate yield data for each field in the set of fields (taught as aggregating yields of different regions, column 1 line 62-column 2 line 4).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to aggregate the yield data as taught by Dybro into the system taught by Gilmore in order to track the performances of different fields, which allows one to better plan current and future crop harvesting and management. For example, Gilmore’s system of tracking target harvest rates could be varied per crop and adjust the logistics to accommodate the differences, such as going to the processing facility for one crop vs a storage facility for another.	

Regarding Claim 13, Gilmore as modified by Johnson and Dybro teaches;
The method of claim 12 (see Claim 12 rejection). However, Gilmore does not teach; wherein generating yield data comprises generating yield data for individual sections of each field in the set of fields.  
Dybro teaches; wherein generating yield data comprises; generating yield data for individual sections of each field in the set of fields (taught as aggregating yields of different regions, column 1 line 62-column 2 line 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to aggregate the yield data as taught by Dybro into the system taught by Gilmore in order to track the performances of different regions, which allows one to better plan current and future crop harvesting and management. For example, Gilmore’s system of tracking target harvest rates could be varied per region in a field based on the topology, as inclined terrain may impact the harvest rate, and adjust the logistics to accommodate the differences.

Regarding Claim 14, Gilmore as modified by Johnson teaches;
The method of claim 11 (see Claim 11 rejection). However, Gilmore does not teach; wherein generating yield data comprises: controlling data store accessing logic to access at least one of a yield map and historic yield data corresponding to the set of fields in a data store; and generating the yield data based on the at least one of a yield map and historic yield data corresponding to the set of fields.  
Dybro teaches; wherein generating yield data comprises: controlling data store accessing logic to access at least one of a yield map (taught as a yield mapping module mapping the allocation of aggregate yields over different regions, column 10 lines 24-33) and historic yield data corresponding to the set of fields in a data store (taught as determining yield from historical data, column 12 lines 46-59); and generating the yield data based on the at least one of a yield map and historic yield data corresponding to the set of fields (taught as adjusting the yield allocation weighting map based on historical and yield data, column 12 line 53-column 14 line 1).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to aggregate the yield and historical yield data as taught by Dybro into the system taught by Gilmore in order to track the performances of different regions, which allows one to better plan current and future crop harvesting and management. For example, Gilmore’s system of tracking target harvest rates could be varied per region in a field based on past performances in addition to current conditions, such as weather, which would affect the harvest rate.

Regarding Claim 17, Gilmore as modified by Johnson teaches;
The method of claim 16 (see Claim 16 rejection). However, Gilmore does not teach; wherein generating harvester performance data comprises: identifying a field in which each harvester/operator pair is to harvest, as a harvester/operator/field combination; and generating the harvester performance data for each harvester/operator/field combination.  
Dybro teaches; wherein generating harvester performance data comprises: identifying a field in which each harvester/operator pair is to harvest, as a harvester/operator/field combination; and generating the harvester performance data for each harvester/operator/field combination (taught as aggregating yields of different regions, column 1 line 62-column 2 line 4).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to aggregate the yield and historical yield data of the fields, harvesters and operator combinations as taught by Dybro into the system taught by Gilmore in order to track the performances of different regions, which allows one to better plan current and future crop harvesting and management. For example, Gilmore’s system of tracking target harvest rates could be varied per combination in a field based on past performances in addition to current conditions, such as weather, which would affect the harvest rate, and Gilmore already teaches tracking individual harvesters and yield rates, as seen in the Claim 16 rejection. Adding in another variable of the specific field allows one to gain accuracy on the yield rate models and improve harvesting efficiency by adjusting the logistics and resource allocation to match a target harvest rate.

Regarding Claim 19, Gilmore as modified by Johnson teaches;
The method of claim 18 (see Claim 18 rejection above). However, Gilmore does not teach; wherein each front has a set of operators and is deployed to a field and wherein generating logistics performance data comprises: generating logistics performance data for each combination of front, set of operators, and field.  
Dybro teaches; wherein each front has a set of operators and is deployed to a field and wherein generating logistics performance data comprises: generating logistics performance data for each combination of front, set of operators, and field (taught as aggregating yields of different regions, column 1 line 62-column 2 line 4).
While explicitly grouping the machines into a ‘front of resources’ is not explicitly taught, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to group the combination of machines, operators, and fields in order to plan the logistics and allocate resources more effectively. For example, knowing that Harvester A works twice as fast with Crop B would encourage the manager to pair those machines together and thus improve efficiency. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to aggregate the yield and historical yield data as taught by Dybro into the system taught by Gilmore in order to track the performances of different regions, which allows one to better plan current and future crop harvesting and management. For example, Gilmore’s system of tracking target harvest rates could be varied per region in a field based on past performances in addition to current conditions, such as weather, which would affect the harvest rate.

Response to Arguments
The applicant amended the drawings and claims to fix the prior objections, as noted on page 8 of the remarks, and thus the objections are withdrawn.
	
	The applicant argues that the claims should not be interpreted under 112f on pages 8 of the remarks because the person of ordinary skill in the art would understand the terms. As a reminder, invocation of 112f is required when the three prong test, reproduced below, is fulfilled. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; (in this case, system, controller or logic)
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; (in this case; generates or detects) and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function (in this case, no further structure is presented within the claim language). 
Specifically, logic and systems do not connote structural elements that one of ordinary skill in the art would be able to identify. Systems and logics are so broad that they could encompass almost anything without the details provided in the specification from the 112f invocation, and would not be sufficient to detail how the function is performed without it.

The applicant argues on pages 9-11 that the amended independent claims 1, 11 and 20 are allowable over the prior art, as neither Gilmore nor Johnson teach the amended material of “based on a target harvested material buffer indicative of a target amount of harvested material at a processing facility waiting to be processed”. The examiner respectfully disagrees. While Gilmore does not use the term ‘buffer’, Gilmore does teach maintaining a throughput rate [line 400 in figs 6-7] based on queue times at a processing facility (paragraph 0058), as argued above. Ensuring that the queue time is at a certain level helps prevent bottlenecks in processing and movement of material and conform to the modeled operation to improve performance. Thus, the rejection above is maintained.

The applicant argues on page 12 that the dependent claims, on being dependent on allowable subject matter, are also allowable. In light of the above rejections, this argument is rendered moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL ANFINRUD/Examiner, Art Unit 3662                                                                                                                                                                                                        
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662